DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 15/753,863, filed on January 20, 2018.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim(s) 1 – 24 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1 – 16 of U.S. Patent No. 10,993,106 B2 in view of Peng (US 2015/0094073 A1). 
For claim 1, U.S. Patent claims transmitting, to a second node, a first message including a radio resource control (RRC) message associated with a terminal and an identifier allocated to the terminal by the first node to identify the terminal over an interface between the first node and the second node; receiving, from the second node, a second message including an identifier allocated to the terminal by the second node to identify the terminal over the interface, an identifier of a data radio bearer, and uplink tunnel information associated with the data radio bearer; and, wherein the first node includes a radio link control (RLC) layer, a medium access control (MAC) layer and a physical (PHY) layer, and wherein the second node includes an RRC layer and a packet data convergence protocol (PDCP) layer (see claim 1).  U.S. Patent does not explicitly claim transmitting, to the second node, a third message as a response to the second message, the third message including downlink tunnel information associated with the data radio bearer.  Peng from the field of communications similar to that of the U.S. Patent teaches the service bearer setup response message may further include an address of a tunnel for transmitting downlink data of the first service bearer (see paragraph 0087).  Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to send a response message which include an address of a tunnel for transmitting downlink data of the first service bearer as taught by Peng to be claimed by the U.S. Patent.  The motivation for doing this is to provide for an efficient system for maintaining the connection.
For claim 2, U.S. Patent claims wherein the first message further includes a cell radio network temporary identifier (C-RNTI) of the terminal (see claim 3).
For claim 3, U.S. Patent claims wherein the RRC message associated with the terminal is transmitted to the second node without being interpreted by the first node (see claim 4).
For claim 4, U.S. Patent claims further comprising transmitting, to the second node, a fourth message including information associated with the physical layer (see claim 2).
For claim 5, U.S. Patent claims a transceiver; and a processor configured to: transmit, to a second node, a first message including a radio resource control (RRC) message associated with a terminal and an identifier allocated to the terminal by the first node to identify the terminal over an interface between the first node and the second node; receive, from the second node, a second message including an identifier allocated to the terminal by the second node to identify the terminal over the interface, an identifier of a data radio bearer, and uplink tunnel information associated with the data radio bearer; and, wherein the first node includes a radio link control (RLC) layer, a medium access control (MAC) layer and a physical (PHY) layer, and wherein the second node includes an RRC layer and a packet data convergence protocol (PDCP) layer (see claim 5).  U.S. Patent does not explicitly claim transmit, to the second node, a third message as a response to the second message, the third message including downlink tunnel information associated with the data radio bearer.  Peng from the field of communications similar to that of the U.S. Patent teaches the service bearer setup response message may further include an address of a tunnel for transmitting downlink data of the first service bearer (see paragraph 0087).  Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to send a response message which include an address of a tunnel for transmitting downlink data of the first service bearer as taught by Peng to be claimed by the U.S. Patent.  The motivation for doing this is to provide for an efficient system for maintaining the connection.
For claim 6, U.S. Patent claims wherein the first message further includes a cell radio network temporary identifier (C-RNTI) of the terminal (see claim 7).
For claim 7, U.S. Patent claims wherein the RRC message associated with the terminal is transmitted to the second node without being interpreted by the first node (see claim 8).
For claim 8, U.S. Patent claims wherein the processor is further configured to transmit, to the second node, a fourth message including information associated with the physical layer (see claim 6).
For claim 9, U.S. Patent claims receiving, from a first node, a first message including a radio resource control (RRC) message associated with a terminal and an identifier allocated to the terminal by the first node to identify the terminal over an interface between the first node and the second node; transmitting, to the first node, a second message including an identifier allocated to the terminal by the second node to identify the terminal over the interface, an identifier of a data radio bearer, and uplink tunnel information associated with the data radio bearer; and wherein the first node includes a radio link control (RLC) layer, a medium access control (MAC) layer and a physical (PHY) layer, and wherein the second node includes an RRC layer and a packet data convergence protocol (PDCP) layer (see claim 9).  U.S. Patent does not explicitly claim receiving, from the first node, a third message as a response to the second message, the third message including downlink tunnel information associated with the data radio bearer.  Peng from the field of communications similar to that of the U.S. Patent teaches the service bearer setup response message may further include an address of a tunnel for transmitting downlink data of the first service bearer (see paragraph 0087).  Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to send a response message which include an address of a tunnel for transmitting downlink data of the first service bearer as taught by Peng to be claimed by the U.S. Patent.  The motivation for doing this is to provide for an efficient system for maintaining the connection.
For claim 10, U.S. Patent claims wherein the first message further includes a cell radio network temporary identifier (C-RNTI) of the terminal (see claim 11).
For claim 11, U.S. Patent claims wherein the RRC message associated with the terminal is transmitted to the second node without being interpreted by the first node (see claim 12).
For claim 12, U.S. Patent claims further comprising: receiving, from the first node, a fourth message including information associated with the physical layer (see claim 10).
For claim 13, U.S. Patent claims  a transceiver; and a processor configured to: receive, from a first node, a first message including a radio resource control (RRC) message associated with a terminal and an identifier allocated to the terminal by the first node to identify the terminal over an interface between the first node and the second node; transmit, to the first node, a second message including an identifier allocated to the terminal by the second node to identify the terminal over the interface, an identifier of a data radio bearer, and uplink tunnel information associated with the data radio bearer; and, wherein the first node includes a radio link control (RLC) layer, a medium access control (MAC) layer and a physical (PHY) layer, and wherein the second node includes an RRC layer and a packet data convergence protocol (PDCP) layer (see claim 13).  U.S. Patent does not explicitly claim receive, from the first node, a third message as a response to the second message, the third message including downlink tunnel information associated with the data radio bearer.  Peng from the field of communications similar to that of the U.S. Patent teaches the service bearer setup response message may further include an address of a tunnel for transmitting downlink data of the first service bearer (see paragraph 0087).  Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to send a response message which include an address of a tunnel for transmitting downlink data of the first service bearer as taught by Peng to be claimed by the U.S. Patent.  The motivation for doing this is to provide for an efficient system for maintaining the connection.
For claim 14, U.S. Patent claims wherein the first message further includes a cell radio network temporary identifier (C-RNTI) of the terminal (see claim 15).
For claim 15, U.S. Patent claims wherein the RRC message associated with the terminal is transmitted to the second node without being interpreted by the first node (see claim 16).
For claim 16, U.S. Patent claims wherein the processor is further configured to receive, from the first node, a fourth message including information associated with the physical layer (see claim 14).
For claim 17, U.S. Patent claims transmitting, from the first node to the second node, a first message including a radio resource control (RRC) message associated with a terminal and an identifier allocated to the terminal by the first node to identify the terminal over an interface between the first node and the second node; transmitting, from the second node to the first node, a second message including an identifier allocated to the terminal by the second node to identify the terminal over the interface, an identifier of a data radio bearer, and uplink tunnel information associated with the data radio bearer; and, wherein the first node includes a radio link control (RLC) layer, a medium access control (MAC) layer and a physical (PHY) layer, and wherein the second node includes an RRC layer and a packet data convergence protocol (PDCP) layer (see claim 1 and 9 which claims the method performed by a first node and a method performed by a second node and claims the commutation message exchanged between the first and second nodes which shows a communication system). U.S. Patent does not explicitly claim transmitting, from the first node to the second node, a third message as a response to the second message, the third message including downlink tunnel information associated with the data radio bearer.  U.S. Patent does not explicitly claim receive, from the first node, a third message as a response to the second message, the third message including downlink tunnel information associated with the data radio bearer.  Peng from the field of communications similar to that of the U.S. Patent teaches the service bearer setup response message may further include an address of a tunnel for transmitting downlink data of the first service bearer (see paragraph 0087).  Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to send a response message which include an address of a tunnel for transmitting downlink data of the first service bearer as taught by Peng to be claimed by the U.S. Patent.  The motivation for doing this is to provide for an efficient system for maintaining the connection.
For claim 18, U.S. Patent claims wherein the first message further includes a cell radio network temporary identifier (C-RNTI) of the terminal (see claims 3 and 11).
For claim 19, U.S. Patent claims wherein the RRC message associated with the terminal is transmitted to the second node without being interpreted by the first node (see claims 4 and 12).
For claim 20, U.S. Patent claims further comprising transmitting, to the second node, a fourth message including information associated with the physical layer (see claims 2 and 10).
For claim 21, U.S. Patent claims a first node; and a second node, wherein the first node comprises: a first node transceiver; and a first node processor configured to: transmit, to a second node, a first message including a radio resource control (RRC) message associated with a terminal and an identifier allocated to the terminal by the first node to identify the terminal over an interface between the first node and the second node; receive, from the second node, a second message including an identifier allocated to the terminal by the second node to identify the terminal over the interface, an identifier of a data radio bearer, and uplink tunnel information associated with the data radio bearer; and transmit, to the second node, a third message as a response to the second message, the third message including downlink tunnel information associated with the data radio bearer, wherein the second node comprises: a second node transceiver; and a second node processor configured to: receive, from the first node, the first message including the RRC message associated with the terminal and the identifier allocated to the terminal by the first node to identify the terminal over the interface between the first node and the second node; transmit, to the first node, the second message including the identifier allocated to the terminal by the second node to identify the terminal over the interface, the identifier of the data radio bearer, and the uplink tunnel information associated with the data radio bearer; and, wherein the first node includes a radio link control (RLC) layer, a medium access control (MAC) layer and a physical (PHY) layer, and wherein the second node includes an RRC layer and a packet data convergence protocol (PDCP) layer (see claim 5 and 13 which claims a first node and a second node and claims the commutation message exchanged between the first and second nodes which shows a communication system).  U.S. Patent does not explicitly claim receive, from the first node, the third message as the response to the second message, the third message including the downlink tunnel information associated with the data radio bearer.  Peng from the field of communications similar to that of the U.S. Patent teaches the service bearer setup response message may further include an address of a tunnel for transmitting downlink data of the first service bearer (see paragraph 0087).  Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to send a response message which include an address of a tunnel for transmitting downlink data of the first service bearer as taught by Peng to be claimed by the U.S. Patent.  The motivation for doing this is to provide for an efficient system for maintaining the connection.
For claim 22, U.S. Patent claims wherein the first message further includes a cell radio network temporary identifier (C-RNTI) of the terminal (see claims 7 and 15).
For claim 23, U.S. Patent claims wherein the RRC message associated with the terminal is transmitted to the second node without being interpreted by the first node (see claims 8 and 16).
For claim 24, U.S. Patent claims wherein the processor is further configured to receive, from the first node, a fourth message including information associated with the physical layer (see claims 6 and 14).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY MUI whose telephone number is (571)270-1420. The examiner can normally be reached Mon - Thurs. 9 - 3 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on (571)272-3139. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GARY MUI/Primary Examiner, Art Unit 2464